EXHIBIT 21.1 VALENCE TECHNOLOGY, INC. LIST OF SUBSIDIARIES VALENCE TECHNOLOGY (NEVADA), INC,. a Nevada corporation wholly owned by Valence Technology,Inc. VALENCE TECHNOLOGY CAYMAN ISLANDS INC., a Cayman Islands corporation wholly owned by Valence Technology,Inc. VALENCE TECHNOLOGY N.V., a Dutch Antilles corporation wholly owned by Valence Technology Cayman Islands Inc. VALENCE TECHNOLOGY INTERNATIONAL, INC, a Cayman Islands corporation wholly owned by Valence Technology Cayman Islands Inc. VALENCE TECHNOLOGY B.V., a Dutch corporation wholly owned by Valence Technology N.V. VALENCE TECHNOLOGY (Suzhou) Co., Ltd., a China Corporation, wholly owned by Valence Technology Cayman Islands, PLC VALENCE ENERGY-TECH (Suzhou) Co., Ltd., a China Corporation, wholly owned by Valence Technology Cayman Islands, PLC
